DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 29, 2021 has been entered.
Response to Amendments
The following action is in response to the applicant’s amendment filed on December 30, 2020.
Applicant’s cancellation of Claims 7 and 17 have been acknowledged. 
Applicant’s amendments to claims 1, 8, 11, 18, and 20 and have necessitated a new grounds of rejection.
Claim Rejections - 35 USC § 112
Claims 1, 11, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 20 recite the limitation of "different color scale" which is indefinite as to what is being different and different as compared to what. In other words, it is unclear what the color scale is different from, only one color scale is claimed.  As best understood from the disclosure of the application, a color scale is a list of colors that smoothly change from one color to a different color. 

For the purpose of examination, the limitation will be interpreted by the examiner as a color color scale with different colors.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1, 2, 4, 9-12, 14-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ciofolo-Veit et al. (EP3621524B1) in view of Abe (US20100056919A1).
Regarding claim 1, Ciofolo-Veit et al. hereinafter Ciofolo-Veit discloses an ultrasound diagnosis apparatus comprising (Para [0001] – “The present invention relates to ultrasound image processing apparatus comprising a processor arrangement adapted to determine the orientation of the fetal heart in a fetal entity (or fetus) from a received temporal sequence of ultrasound images.”):
a display (Para [0018] – “In a preferred embodiment, the processor arrangement further is adapted to generate a control signal for a display device”);
a processor configured to (Para [0001] – “ultrasound image processing apparatus comprising a processor arrangement adapted to determine the orientation of the fetal heart in a fetal entity (or fetus) from a received temporal sequence of ultrasound images.”);
acquire an ultrasound image of a two-dimensional (2D) cross-section (Para [0039] – “In a preferred embodiment, the displayed ultrasound image is a 2-D ultrasound image,”) comprising a first point representing a crux of a heart of a fetus (see re-produced fig. 7 indicating a line through the crux, Para [0015] – “a processor arrangement adapted to…identify the chest region of the fetal entity in one or more of the ultrasound images of said temporal sequence) and a second point representing a center of a spine (Para [0015] – “a processor arrangement adapted to…identify a portion of the spine of said fetal entity in the identified chest region; calculate an orientation axis of the fetal chest from the identified chest region and the identified spine portion”),

    PNG
    media_image1.png
    590
    497
    media_image1.png
    Greyscale

acquire a first body axis (Para [0015] – “calculate an orientation axis of the fetal chest”) comprising a line connecting the first point and the second point on the ultrasound image (Para [0015] – “calculate an orientation axis of the fetal chest from the identified chest region and the identified spine portion;”, therefore connecting the first and second point, Fig.7 -160), by processing the ultrasound image (Para [0015] – “a processor arrangement adapted to… calculate an orientation axis of the fetal chest”),
acquire a first heart axis (Para [0015] – “calculate an orientation axis of the fetal heart”) corresponding to a heart wall of the heart on the ultrasound image (Para [0015] – “calculate an orientation axis of the fetal heart from the identified septum;”), by processing the ultrasound image (Para [0015] – “a processor arrangement adapted to… calculate an orientation axis of the fetal heart”),
 display, on the ultrasound image (Fig.10), the first body axis, the first heart axis, and an angle indicator (Fig.10 includes orientation axis of fetal chest [first body axis], the orientation axis of the fetal heart [first heart axis] as well as an angle indicator indicated as 40 degrees with sectors defining normal 
wherein the angle indicator comprises angle range information (Fig. 10 an angle indicator indicated as 40 degrees with angle range sectors),corresponding to a normal state of the heart and information indicating whether the heart is in the normal state (Para [0062] – “The first sector 181 for example may be visualized in the first colour and may indicate the defined range of values of the orientation angle θ, i.e. a range of values indicative of a normal value of this orientation angle, whereas the sectors 183 may indicate further ranges of values of the orientation angle θ, i.e. ranges of values indicative of an abnormal value of this orientation angle.”)
wherein the ultrasound image is displayed in the display (Para [0018] – “In a preferred embodiment, the processor arrangement further is adapted to generate a control signal for a display device, said control signal causing the display device to visualize at least one of said ultrasound images on a display screen of the display apparatus”, Fig.10),
wherein the processor is configured to display the angle range information (Para [0062] – “the ultrasound image processing apparatus causes the display 18 to generate different sectors 181, 183, e.g. differently coloured sectors in which the orientation axis 170 is visualized”) according to a probability that the heart is in the normal state (Para [0062] – “The first sector 181 for example may be visualized in the first colour and may indicate the defined range of values of the orientation angle θ, i.e. a range of values indicative of a normal value of this orientation angle, whereas the sectors 183 may indicate further ranges of values of the orientation angle θ, i.e. ranges of values indicative of an abnormal value of this orientation angle. As before, this may be further refined by having intermediate sectors (not shown) in between the sectors 181 and 183 that indicate borderline values of the orientation angle θ and that are shown in a third colour to distinguish them from the sectors 181 and 183.”),

display the angle range information in a color bar […] the color bar has a different color scale and is displayed in a sub region separated from the main region in the display.
However Abe discloses the ultrasound image is displayed in a main region in the display (Fig. 6 shows the ultrasound images in the main region of the display)
display the angle range information in a color bar (Fig. 6 shows a display with angle range information in a color bar on the left side of the screen, Para [0083] – “the rotational angles obtained on the intima in a three-dimensional space are converted into the color codes in FIG. 6”) […] the color bar has a different color scale (as the claim best understood in light of the 35 USC 112(b) rejection above, Abe teaches in Fig. 6 a color bar with different colors to form a color scale), and is displayed in a sub region separated from the main region in the display (Fig. 6 show the color bar in a sub region of the display in the upper left-hand corner separated from the main region of the display).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ciofolo-Veit to incorporate the color bar of Abe to achieve the same results. One would have motivation to combine because it becomes possible "recognize the state of the rotation of the corresponding region" (Para. [0085]).
Regarding claim 2, Ciofolo-Veit and Abe disclose all the elements of the claimed invention as cited in claim 1.
Ciofolo discloses the processor is further configured to (Para [0015] – “a processor arrangement adapted to”) recognize a body of the fetus (Para [0015] – “identify the chest region of the fetal entity in one or more of the ultrasound images”) and acquire the ultrasound image of the cross-section comprising the body of the fetus and a four-chamber view of the heart (Para [0049] – “the temporal 
Regarding Claim 4, Ciofolo-Veit and Abe disclose all the elements of the claimed invention as cited in claim 1.
Ciofolo-Veit and discloses the processor is further configured to (Para [0015] – “a processor arrangement adapted to”) detect a ventricular septum of the heart (Para [0015] – “identify the septum of the fetal heart as a linear structure which is temporally more stable than its surrounding structures”) and determine the first heart axis based on a position of the ventricular septum (Para [0015] – “calculate an orientation axis of the fetal heart from the identified septum”). 
Regarding claim 9, Ciofolo-Veit and Abe disclose all the elements of the claimed invention as cited in claim 1.
Ciofolo-Veit discloses the processor is further configured to (Para [0050] – “The processor arrangement of the ultrasound image processing apparatus 16 may receive the temporal sequence 15 of ultrasound images”) acquire the ultrasonic image of the 2D cross-section, based on three-dimensional (3D) ultrasonic image data of the fetus (Para [0050] – “the temporal sequence 15 of ultrasound images 150 may be generated from a sequence of volumetric ultrasound images by extracting a particular 2-D ultrasound image slice from such a volumetric image”)
Regarding claim 10, Ciofolo-Veit and Abe disclose all the elements of the claimed invention as cited in claim 1.
Ciofolo-Veit discloses the processor is further configured to display a schematic view of the heart of the fetus (Fig. 1) comprising position information of the first body axis (Fig. 1 - 160), a position of the first heart axis (Fig. 1 – 170), the angle information, and the angle indicator (Fig. 1 – theta (θ)).
Regarding claim 11, Ciofolo-Veit discloses a method of an ultrasound diagnosis apparatus for displaying an ultrasound image comprising (Para [0003] – “The present invention further relates to a 
acquiring the ultrasound image of a two-dimensional (2D) cross-section (Para [0039] – “In a preferred embodiment, the displayed ultrasound image is a 2-D ultrasound image,”) comprising a first point representing a crux of a heart of a fetus (see re-produced fig. 7 above indicating a line through the crux, Para [0015] – “a processor arrangement adapted to…identify the chest region of the fetal entity in one or more of the ultrasound images of said temporal sequence) and a second point representing a center of a spine (Para [0015] – “a processor arrangement adapted to… identify a portion of the spine of said fetal entity in the identified chest region; calculate an orientation axis of the fetal chest from the identified chest region and the identified spine portion”), based on ultrasound image data of the fetus acquired via a probe (Para [0025] – “an ultrasound probe for providing the ultrasound image processing apparatus with the temporal sequence of ultrasound images of at least a chest region of a fetal entity”)
acquiring a first body axis (Para [0015] – “calculate an orientation axis of the fetal chest”) comprising a line connecting the first point and the second point on the ultrasound image (Para [0015] – “calculate an orientation axis of the fetal chest from the identified chest region and the identified spine portion;”, therefore connecting the first and second point, Fig.7 -160), by processing the ultrasound image (Para [0015] – “a processor arrangement adapted to… calculate an orientation axis of the fetal chest”)
acquiring a first heart axis (Para [0015] – “calculate an orientation axis of the fetal heart”) corresponding to a heart wall of the heart on the ultrasound image (Para [0015] – “calculate an orientation axis of the fetal heart from the identified septum;”), by processing the ultrasound image (Para [0015] – “a processor arrangement adapted to… calculate an orientation axis of the fetal heart”) and 

wherein the angle indicator comprises angle range information (Fig. 10 an angle indicator indicated as 40 degrees with angle range sectors) corresponding to a normal state of the heart and information indicating whether the heart is in the normal state (Para [0062] – “The first sector 181 for example may be visualized in the first colour and may indicate the defined range of values of the orientation angle θ, i.e. a range of values indicative of a normal value of this orientation angle, whereas the sectors 183 may indicate further ranges of values of the orientation angle θ, i.e. ranges of values indicative of an abnormal value of this orientation angle.”)
wherein the ultrasound image is displayed in the display (Para [0018] – “In a preferred embodiment, the processor arrangement further is adapted to generate a control signal for a display device, said control signal causing the display device to visualize at least one of said ultrasound images on a display screen of the display apparatus”, Fig.10),
wherein the processor is configured to display the angle range information (Para [0062] – “the ultrasound image processing apparatus causes the display 18 to generate different sectors 181, 183, e.g. differently coloured sectors in which the orientation axis 170 is visualized”) according to a probability that the heart is in the normal state (Para [0062] – “The first sector 181 for example may be visualized in 
Conversely Ciofolo-Veit does not teach the ultrasound image is displayed in a main region in the display
display the angle range information in a color bar […] the color bar has a different color scale and is displayed in a sub region separated from the main region in the display.
However Abe discloses the ultrasound image is displayed in a main region in the display (Fig. 6 shows the ultrasound images in the main region of the display)
display the angle range information in a color bar (Fig. 6 shows a display with angle range information in a color bar on the left side of the screen, Para [0083] – “the rotational angles obtained on the intima in a three-dimensional space are converted into the color codes in FIG. 6”) […] the color bar has a different color scale (as the claim best understood in light of the 35 USC 112(b) rejection above, Abe teaches in Fig. 6 a color bar with different colors to form a color scale), and is displayed in a sub region separated from the main region in the display (Fig. 6 show the color bar in a sub region of the display in the upper left-hand corner separated from the main region of the display).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ciofolo-Veit to incorporate the color bar of Abe to achieve the same results. One would have motivation to combine because it becomes possible "recognize the state of the rotation of the corresponding region" (Para. [0085]).
Regarding claim 12, Ciofolo-Veit and Abe disclose all the elements of the claimed invention as cited in claim 11.
Ciofolo-Veit discloses the acquiring of the ultrasound image comprises: recognizing a body of the fetus (Para [0015] – “identify the chest region of the fetal entity in one or more of the ultrasound images”);
the acquiring of the ultrasound image comprises: and acquiring the ultrasound image of the cross-section comprising the body of the fetus and a four-chamber view of the heart (Para [0049] – “the temporal sequence 15 of ultrasound images 150 preferably comprises ultrasound images in which a four-chamber view of the fetal heart 171”).
Regarding claim 14, Ciofolo-Veit and Abe disclose all the elements of the claimed invention as cited in claim 11.
Ciofolo-Veit discloses the displaying of the first heart axis corresponding to the heart wall of the heart on the ultrasound image (Fig.8 – 170) comprises: detecting a ventricular septum of the heart (Para [0015] – “identify the septum of the fetal heart as a linear structure which is temporally more stable than its surrounding structures”); and determining the first heart axis based on a position of the ventricular septum. (Para [0015] – “calculate an orientation axis of the fetal heart from the identified septum”);
Regarding claim 19, Ciofolo-Veit and Abe disclose all the elements of the claimed invention as cited in claim 11.
Ciofolo-Veit discloses the displaying of the angle indicator comprises: displaying a schematic view of the heart of the fetus (Fig. 1) comprising position information of the first body axis (Fig. 1 - 160), a position of the first heart axis (Fig. 1 – 170), the angle information (Fig. 1 – theta (θ)), and the angle indicator (Fig. 1 – theta (θ)).
Regarding claim 20, Ciofolo-Veit discloses a non-transitory computer-readable medium having embodied thereon a program that when executed by a computer, causes the computer to (Para [0004] – “The present invention further relates to a computer program product for implementing such a computer-implemented method on an ultrasound image processing apparatus.”).
acquire an ultrasound image of a two-dimensional (2D) cross-section (Para [0039] – “In a preferred embodiment, the displayed ultrasound image is a 2-D ultrasound image,”) comprising a first point representing a crux of a heart of a fetus (see re-produced fig. 7 above, indicating a line through the crux, Para [0015] – “a processor arrangement adapted to…identify the chest region of the fetal entity in one or more of the ultrasound images of said temporal sequence) and a second point representing a center of a spine (Para [0015] – “a processor arrangement adapted to…identify a portion of the spine of said fetal entity in the identified chest region; calculate an orientation axis of the fetal chest from the identified chest region and the identified spine portion”), based on ultrasound image data of the fetus acquired via a probe (Para [0025] – “an ultrasound probe for providing the ultrasound image processing apparatus with the temporal sequence of ultrasound images of at least a chest region of a fetal entity”), 
acquire a first body axis (Para [0015] – “calculate an orientation axis of the fetal chest”) comprising a line connecting the first point and the second point on the ultrasound image (Para [0015] – “calculate an orientation axis of the fetal chest from the identified chest region and the identified spine portion;”, therefore connecting the first and second point, Fig.7 -160), by processing the ultrasound image (Para [0015] – “a processor arrangement adapted to… calculate an orientation axis of the fetal chest”),
acquire a first heart axis (Para [0015] – “calculate an orientation axis of the fetal heart”) corresponding to a heart wall of the heart on the ultrasound image (Para [0015] – “calculate an orientation axis of the fetal heart from the identified septum;”), by processing the ultrasound image 
display, on a display (Para [0018] – “In a preferred embodiment, the processor arrangement further is adapted to generate a control signal for a display device, said control signal causing the display device to visualize at least one of said ultrasound images on a display screen of the display apparatus”, Fig.10), the first body axis, the first heart axis, and an angle indicator (Fig.10 includes orientation axis of fetal chest [first body axis], the orientation axis of the fetal heart [first heart axis] as well as an angle indicator indicated as 40 degrees with sectors defining normal and abnormal ranges in Fig. 10) indicating angle information about an angle between the first body axis and the first heart axis on the ultrasound image (Fig. 10 an angle indicator indicated as 40 degrees with sectors defining normal and abnormal ranges).
wherein the angle indicator comprises angle range information (Fig. 10 an angle indicator indicated as 40 degrees with angle range sectors) corresponding to a normal state of the heart and information indicating whether the heart is in the normal state (Para [0062] – “The first sector 181 for example may be visualized in the first colour and may indicate the defined range of values of the orientation angle θ, i.e. a range of values indicative of a normal value of this orientation angle, whereas the sectors 183 may indicate further ranges of values of the orientation angle θ, i.e. ranges of values indicative of an abnormal value of this orientation angle.”)
wherein the ultrasound image is displayed in the display (Para [0018] – “In a preferred embodiment, the processor arrangement further is adapted to generate a control signal for a display device, said control signal causing the display device to visualize at least one of said ultrasound images on a display screen of the display apparatus”, Fig.10),
wherein the processor is configured to display the angle range information (Para [0062] – “the ultrasound image processing apparatus causes the display 18 to generate different sectors 181, 183, e.g. 
Conversely Ciofolo-Veit does not teach the ultrasound image is displayed in a main region in the display
display the angle range information in a color bar […] the color bar has a different color scale and is displayed in a sub region separated from the main region in the display.
However Abe discloses the ultrasound image is displayed in a main region in the display (Fig. 6 shows the ultrasound images in the main region of the display)
display the angle range information in a color bar (Fig. 6 shows a display with angle range information in a color bar on the left side of the screen, Para [0083] – “the rotational angles obtained on the intima in a three-dimensional space are converted into the color codes in FIG. 6”) […] the color bar has a different color scale (as the claim best understood in light of the 35 USC 112(b) rejection above, Abe teaches in Fig. 6 a color bar with different colors to form a color scale ), and is displayed in a sub region separated from the main region in the display (Fig. 6 show the color bar in a sub region of the display in the upper left-hand corner separated from the main region of the display).
Ciofolo-Veit and Abe are both analogous arts considering they are both taking measurements of the heart using ultrasound.
.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ciofolo-Veit et al. (EP3621524B1) in view of Abe (US20100056919A1) and further in view of Lee (US 20140296711 A1).
Regarding claim 3, Ciofolo-Veit and Abe disclose all the elements of the claimed invention as cited in claim 1.
Conversely, Ciofolo-Veit does not teach the processor is further configured to display a second body axis perpendicular to the first body axis on the ultrasound image.
However Lee discloses the processor is further configured to display a second body axis perpendicular to the first body axis on the ultrasound image (Fig. 7).
Ciofolo-Veit and Lee are both analogous arts considering they are both using ultrasound to determine the position of the heart in a fetus.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ciofolo-Veit and Abe to incorporate the second axis perpendicular to the first of Lee to achieve the same results. One would have motivation to combine "to enable a user to determine a position of a body organ such as a heart of the fetus" (Para. [0058]).
Regarding claim 13, Ciofolo-Veit and Abe disclose all the elements of the claimed invention as cited in claim 11.
Conversely, Ciofolo-Veit does not teach displaying a second body axis perpendicular to the first body axis on the ultrasound image.
However Lee discloses displaying a second body axis perpendicular to the first body axis on the ultrasound image (Fig. 7).
.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ciofolo-Veit et al. (EP3621524B1) in view of Abe (US20100056919A1) and further in view of Mekkaoui et al. NPL 2013 “Diffusion MRI Tractography of the Developing Human Fetal Heart”
Regarding claim 8, Ciofolo-Veit and Abe disclose all the elements of the claimed invention as cited in claim 1.
Ciofolo-Veit discloses the processor is further configured to display (Para [0062] – “the ultrasound image processing apparatus causes the display 18 to generate different sectors 181, 183, e.g. differently coloured sectors in which the orientation axis 170 is visualized”) a color indicating the angle between the first body axis and the first heart axis (Fig.10, Para [0062] – “The first sector 181 for example may be visualized in the first colour and may indicate the defined range of values of the orientation angle θ, i.e. a range of values indicative of a normal value of this orientation angle, whereas the sectors 183 may indicate further ranges of values of the orientation angle θ, i.e. ranges of values indicative of an abnormal value of this orientation angle.”)
Conversely, Ciofolo-Veit does not teach the color bar indicating the angle value corresponding to the color.
However Mekkaoui et al. hereinafter Mekkaoui discloses a color bar indicating an angle value corresponding to the color (Figure 1, therefore corresponding a color to the angle on the color bar)
Ciofolo-Veit and Mekkaoui are both analogous arts considering they are both studying the heart of a fetus.

Regarding claim 18, Ciofolo-Veit and Abe disclose all the elements of the claimed invention as cited in claim 11.
Ciofolo-Veit discloses displaying (Para [0062] – “the ultrasound image processing apparatus causes the display 18 to generate different sectors 181, 183, e.g. differently coloured sectors in which the orientation axis 170 is visualized”) a color indicating the angle between the first body axis and the first heart axis (Fig.10, Para [0062] – “The first sector 181 for example may be visualized in the first colour and may indicate the defined range of values of the orientation angle θ, i.e. a range of values indicative of a normal value of this orientation angle, whereas the sectors 183 may indicate further ranges of values of the orientation angle θ, i.e. ranges of values indicative of an abnormal value of this orientation angle.”)
Conversely, Vigneswaran does not teach the color bar indicating the angle value corresponding to the color.
However Mekkaoui et al. hereinafter Mekkaoui discloses a color bar indicating the angle value corresponding to the color (Figure 1, therefore corresponding a color to the angle on the color bar)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ciofolo-Veit and Abe to incorporate the color bar or Mekkaoui to achieve the same results. One would have motivation to combine because the color bar provide the user with direct visualization of the normalcy of the heart.
Response to Arguments

Applicant's argument, see Remarks filed 12/30/2020 page 11-12: Cheng et al. does not teach the amended limitation of Claim 1, with respect to Cheng failing to teach a color bar with different colors for the angle ranges has been fully considered however amendments are introducing new grounds of rejection that are changing the scope of the claim and are necessitating new grounds of rejection. The examiner is considering new references to address the new subject matter. The Applicant arguments are therefore moot because they are directed to a reference which has not relied upon to address the amendments.  Upon further consideration, a new grounds of rejection is made in view of Ciofolo-Veit et al. (EP3621524B1) and as stated above in view of the amendments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20020072670 A1 – this reference teaches the use of different colors of the image of a heart to show different levels of irregularity.
US 8882671 B2 – this reference teaches the schematic view of the heart of a fetus
Vigneswaren et al. NPL “Assessment of cardiac angle in fetuses with congenital heart disease at risk of 22q11.2 deletion” – discloses a manual entry of axis lines to squire a fetal heart axis
Comstock NPL “Normal Fetal Heart Axis and Position” – discloses the normal angle range for a fetal heart axis
US 20160045152 A1 Singhal et al. discloses acquiring lines based on structures in an ultrasound image to aquire an angle that determines a position of a fetal head

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.C.L./Examiner, Art Unit 3793        
     /SERKAN AKAR/     Primary Examiner, Art Unit 3793